 



Exhibit 10.1
     COMMITMENT INCREASE AGREEMENT dated as of September 25, 2007, among SYSCO
CORPORATION (the “Company”), the INCREASING LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as U.S. administrative agent (the “U.S. Administrative Agent”)
under the Credit Agreement referred to below.
     Reference is made to the Credit Agreement dated as of November 4, 2005 (the
“Credit Agreement”), among the Company, SYSCO International, Co., the lenders
party thereto, the U.S. Administrative Agent and JPMorgan Chase Bank, N.A,
Toronto Branch, as Canadian Administrative Agent. Capitalized terms used and not
defined herein have the meanings specified in the Credit Agreement.
     The Company has notified the U.S. Administrative Agent in accordance with
Section 2.20 of the Credit Agreement of its request that the U.S. Commitments be
increased by US$250,000,000, and the Persons identified on Schedule I hereto
(the “Increasing Lenders”) have agreed to provide such increased U.S.
Commitments in the respective amounts set forth on Schedule I hereto for each
such Increasing Lender. The Increase Effective Date of the Commitment Increase
contemplated hereby is scheduled to occur on September 25, 2007, and the parties
hereto are entering into this Agreement in order to provide for such Commitment
Increase.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     SECTION 1. On and as of September 25, 2007, the U.S. Commitment and each
Increasing Lender shall be increased by the amount set forth with respect to
such Increasing Lender on Schedule I hereto, subject to satisfaction of the
conditions referred to in Section 2 below.
     SECTION 2. The Commitment Increase provided for herein shall be subject to
the satisfaction of the conditions set forth in Section 2.20(d) of the Credit
Agreement.
     SECTION 3. (a) Notices hereunder shall be given as provided in the Credit
Agreement.
     (b) This Agreement may not be waived, amended or modified in except
pursuant to an agreement or agreements in writing entered into by all parties
hereto.
     (c) This Agreement constitutes an amendment to the Credit Agreement and,
accordingly, Section 10.03 of the Credit Agreement shall apply hereto.
     (d) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 



--------------------------------------------------------------------------------



 



     (e) This Agreement shall be construed, and the rights of the parties
determined, in accordance with and governed by the law of the State of New York.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                SYSCO CORPORATION,    
 
           
 
  by        
 
     
 
Name: Kathy Oates Gish    
 
      Title: Vice President and Assistant Treasurer    
 
                JPMORGAN CHASE BANK, N.A.,
individually and as U.S. Administrative Agent,    
 
           
 
  by        
 
           
 
      Name: Christine Herrick    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE COMMITMENT INCREASE AGREEMENT AMONG
SYSCO CORPORATION, THE INCREASING LENDERS PARTY HERETO AND JPMORGAN CHASE BANK,
N.A., AS U.S. ADMINISTRATIVE AGENT,    
 
                Name of Institution:    
 
           
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

          Increasing Lender   U.S. Commitment Increase Amount  
JPMorgan Chase Bank, N.A.
  $ 25,000,000  
Bank of America, N.A.
  $ 25,000,000  
Barclays Bank PLC
  $ 25,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 25,000,000  
Wachovia Bank, National Association
  $ 25,000,000  
Wells Fargo Bank N.A.
  $ 25,000,000  
Toronto-Dominion (Texas) LLC
  $ 25,000,000  
Branch Banking and Trust Company
  $ 22,500,000  
Comerica Bank
  $ 12,500,000  
PNC Bank, National Association
  $ 12,500,000  
William Street Commitment Corporation
  $ 12,500,000  
The Northern Trust Company
  $ 10,000,000  
Zions First National Bank
  $ 5,000,000  
 
     
 
  $ 250,000,000  
 
     

 